DETAILED ACTION
Applicant’s amendment filed June 10, 2022 is acknowledged.
Claims 1, 5, 11, and 15 have been amended.
Claims 4 and 14 are cancelled as previously indicated.
Claims 1-3, 5-13, and 15-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (hereinafter Shen) (Non-Patent Literature – “CloudScale: Elastic Resource Scaling for Multi-Tenant Cloud Systems”) in view of Loh (U.S. Patent Application Publication # 2017/0177492 A1), and further in view of Matthews et al. (hereinafter Matthews) (U.S. Patent Application Publication # 2013/0322271 A1).
Regarding claims 1 and 11, Shen teaches and discloses a physical machine (Host, figure 2; page 2) and data processing method, carried out on a physical machine in a stream system, the method comprising: 
obtaining a traffic prediction information of traffic of a to-be-processed data stream in a first time period (page 2, section 2.1, lines 7-8; page 6, section 3, line 4; teaches monitoring network traffic of a data stream processing system), wherein the traffic prediction information comprises a predictor of traffic for each one of multiple moments in the first time period (page 2, section 2.1, lines 19-22; page 4, section 2.3.1, lines 4-5 and 7-24; teaches resource demand prediction scheme in a first time interval based on previous data and determining a conflict prediction model to estimate when conflict happens during a first time interval, predicting conflicts at an interval which corresponds to three consecutive predicted conflicts);
determining the traffic prediction information comprises a predictor of a moment, of the multiple moments, that exceeds a threshold (page 4, section 2.3.1, lines 19-21; teaches comparing total resource demand time series with the host resource capacity to determine when conflict will happen; page 4, section 2.3.3, lines 19-24; teaches predicting conflicts at an interval which corresponds to three consecutive predicted conflicts), and reducing a data obtaining rate from a first rate to a second rate; and obtaining a first data set of the to-be-processed data stream at the second rate (page 4, section 2.3.3, lines 10-17; teaches reducing the rate in which data is received by triggering migration before the predicted conflict occurs, thus receiving the data at the reduced rate). 
However, Shen may not expressly disclose determining that the first data set exceeds a capacity of a first receiving cache queue; allocating a second receiving cache queue in the memory used by the first receiving cache queue; expanding the first receiving cache queue by combining the first receiving cache queue and the second receiving cache queue, wherein the idle storage space in the expanded first receiving cache queue is double the size of the idle storage space of the first receiving cache queue; and storing the first data set in the expanded first receiving cache queue.
Nonetheless, in the same field of endeavor, Loh teaches and suggests determining that the first data set exceeds a capacity of a first receiving cache queue (first cache; figure 1 and 4) ([0010]; [0034]; teaches monitoring parameters of a first cache); allocating a second receiving cache queue (second cache; figures 1 and 4) in the memory used by the first receiving cache queue; expanding the first receiving cache queue by combining the first receiving cache queue and the second receiving cache queue, wherein the idle storage space in the expanded first receiving cache queue is double the size of the idle storage space of the first receiving cache queue (the combined cache; [0031]); and storing the first data set in the expanded first receiving cache queue ([0010]; “…based on the monitored parameters…the processor may increase the size of the first cache and decrease the size of the second cache…”; [0032]; [0033]; [0047]; [0064]; teaches a cache which comprises merging a first cache with a second cache based on the monitoring of parameters, and expanding the size of the first, combined cache which may be increased double in size with regard to the available, idle space in the cache).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cache which comprises merging a first cache with a second cache based on the monitoring of parameter, and thus increasing the size of the first, combined cache which may be increased double in size with regard to the available, idle space in the cache as taught by Loh with the method as disclosed by Shen for the purpose of improving the effective utilization of the buffer memory and improve processor performance, as suggested by Loh.
However, Shen, as modified by Loh, may not expressly disclose when the first data set is greater than a maximum data processing threshold, stopping obtaining data in the to-be-processed data stream, wherein the maximum data processing threshold indicates a maximum amount of data that can be processed in a unit time.
Nonetheless, in the same field of endeavor, Matthews teaches and suggests when the first data set is greater than a maximum data processing threshold, stopping obtaining data in the to-be-processed data stream, wherein the maximum data processing threshold indicates a maximum amount of data that can be processed in a unit time ([0059]; teaches “…An egress node may instruct an ingress node to stop sending traffic, or may otherwise control a flow of data ("flow control"), when an arrival rate of data exceeds a threshold value, such as a maximum processing rate of the egress node…”; teaches determining wherein a number and rate of data packets is greater than or equal to a threshold and stopping the sending/obtaining of the data packets when the number of data packets is greater than or equal to the threshold, wherein the threshold is a maximum processing rate).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining wherein a number of data packets is greater than or equal to a threshold and stopping the sending/obtaining of the data packets when the number of data packets is greater than or equal to the threshold as taught by Matthews with the method as disclosed by Shen, as modified by Loh, for the purpose of providing a measure of flow control, as suggested by Matthews.

Regarding claims 2 and 12, Shen, as modified by Loh and Matthews, further teaches and discloses obtaining a further traffic predication information of traffic of a to-be-processed data stream in a predicting traffic of a to-be-processed data stream in a further time period (page 2, section 2.1, lines 7-8; page 6, section 3, line 4; teaches monitoring network traffic of a data stream processing system; page 2, section 2.1, lines 19-22; page 4, section 2.3.1, lines 4-5 and 7-17; teaches resource demand prediction scheme in a first time interval based on previous data and determining a conflict prediction model to estimate when conflict happens during a first time interval), and wherein the further traffic prediction information comprises a further predictor of traffic for each one of multiple moments in the further time period (page 4, section 2.3.3, lines 19-24; teaches predicting conflicts at an interval which corresponds to three consecutive predicted conflicts); determining the further traffic prediction information comprises no predictor of a moment, during the further time period, that exceeds the threshold, and keeping the data obtaining rate unchanged at the first rate, and obtaining a second data set of the to-be-processed data stream at the first rate; and determining the second data set is greater than a maximum data processing threshold, and storing, in a receiving cache queue, a first subset in the second data set (page 4, section 2.3.1, lines 19-21; teaches comparing total resource demand time series with the host resource capacity to determine when conflict will happen; page 4, section 2.3.3, lines 19-24; teaches predicting conflicts at an interval which corresponds to three consecutive predicted conflicts). 

Regarding claims 3 and 13, Shen, as modified by Loh and Matthews, further teaches and discloses wherein the second data set further comprises a second subset, and the method further comprises: determining the receiving cache queue is full, and storing the second subset in an external memory, wherein the second subset comprises a data packet that is in the second data set, that is not processed, and that is not stored in the receiving cache queue (page 4, section 2.3.1, lines 19-21; teaches comparing total resource demand time series with the host resource capacity to determine when conflict will happen; page 4, section 2.3.3, lines 19-24; teaches predicting conflicts at an interval which corresponds to three consecutive predicted conflicts). 

Claims 5-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peled et al. (hereinafter Peled) (U.S. Patent Application Publication # 2015/0215226 A1) in view of Matthews et al. (hereinafter Matthews) (U.S. Patent Application Publication # 2013/0322271 A1), and further in view of Loh (U.S. Patent Application Publication # 2017/0177492 A1).
Regarding claims 5 and 15, Peled teaches and discloses a physical machine (100, figures 1-4) and data processing method, carried out on a physical machine in a stream system ([0028]; teaches processing one or more packet streams), the method comprising: 
receiving a first data set (packets/data units) from an upstream computing node (one of clients, figure 2) in the stream system, wherein an amount of a data in the first data set is greater than a capacity of a first receiving cache queue (first receiving queue; [0036]), and wherein the capacity of the first receiving cache queue represents a maximum amount of data that can be accommodated by the first receiving cache queue ([0036]; teaches receiving packets/data units from one of a plurality of clients wherein the amount of data units is greater than or equal to a queue size threshold which represents the maximum amount of data that the queue can accommodate); 
allocating a second memory (second queue/memory) of the physical machine; and storing the data in the first data set into the receiving cache queue (figures 1-4; [0036]; teaches allocating a second queue/memory and enqueing/storing the packets/data units into the second queue/memory). 
However, Peled may not expressly disclose wherein the maximum amount of data that can be accommodated by the first receiving cache queue indicates a maximum amount of data that can be processed in a unit time.
Nonetheless, in the same field of endeavor, Matthews teaches and suggests wherein the maximum amount of data that can be accommodated by the first receiving cache queue indicates a maximum amount of data that can be processed in a unit time ([0059]; teaches “…An egress node may instruct an ingress node to stop sending traffic, or may otherwise control a flow of data ("flow control"), when an arrival rate of data exceeds a threshold value, such as a maximum processing rate of the egress node…”; teaches determining wherein a number and rate of data packets is greater than or equal to a threshold and stopping the sending/obtaining of the data packets when the number of data packets is greater than or equal to the threshold, wherein the threshold is a maximum processing rate).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining wherein a number of data packets is greater than or equal to a threshold and stopping the sending/obtaining of the data packets when the number of data packets is greater than or equal to the threshold as taught by Matthews with the method as disclosed by Peled for the purpose of providing a measure of flow control, as suggested by Matthews.
However, Peled, as modified by Matthews, may not expressly disclose allocating a second receiving cache queue in a memory of the physical machine; expanding the first receiving cache queue by combining the first receiving cache queue and the second receiving cache queue, wherein the idle storage space in the expanded first receiving cache queue is double the size of the idle storage space of the first receiving cache queue; and storing, the first data set in the expanded first receiving cache queue (although Peled does suggest that a second memory is provided in a machine; [0036]).
Nonetheless, in the same field of endeavor, Loh teaches and suggests allocating a second receiving cache queue (second cache; figures 1 and 4) in the memory (buffer memory, figure 1) in a memory of the physical machine; expanding the first receiving cache queue (first cache; figure 1 and 4) by combining the first receiving cache queue and the second receiving cache queue, wherein the idle storage space in the expanded first receiving cache queue is double the size of the idle storage space of the first receiving cache queue (the combined cache; [0031]); and storing, the first data set in the expanded first receiving cache queue ([0010]; “…based on the monitored parameters…the processor may increase the size of the first cache and decrease the size of the second cache…”; [0032]; [0033]; [0047]; [0064]; teaches a cache which comprises merging a first cache with a second cache based on the monitoring of parameter, and expanding the size of the first, combined cache which may be increased double in size with regard to the available, idle space in the cache).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cache which comprises merging a first cache with a second cache based on the monitoring of parameter, and thus increasing the size of the first, combined cache which may be increased double in size with regard to the available, idle space in the cache as taught by Loh with the method as disclosed by Peled, as modified by Matthews, for the purpose of improving the effective utilization of the buffer memory and improve processor performance, as suggested by Loh.

Regarding claims 6 and 16, Peled, as modified by Matthews and Loh, further teaches and discloses wherein the method further comprises: determining the second receiving cache queue is full, and stopping receiving data (figures 1-4; [0036]; [0053]; teaches when the queue size threshold is reached stop receiving data in that queue). 

Regarding claims 7 and 17, Peled, as modified by Matthews and Loh, further teaches and discloses wherein the method further comprises: processing the data in the first data set to obtain a data in a second data set, wherein the data in the first data set is obtained from the second receiving cache queue, and wherein an amount of the data in the second data set is greater than a capacity of a first sending cache queue ([0036]; teaches receiving packets/data units from one of a plurality of clients wherein the amount of data units is greater than or equal to a queue size threshold which represents the maximum amount of data that the queue can accommodate); allocating a storage space in the memory of the physical machine to the first sending cache queue, so as to obtain a second sending cache queue; and storing in the second sending cache queue, the data in the second data set (figures 1-4; [0036]; teaches allocating a second queue/memory and enqueing/storing the packets/data units into the second queue/memory). 

Regarding claims 8 and 18, Peled, as modified by Matthews and Loh, further teaches and discloses wherein the method further comprises: determining the second sending cache queue is full, and stopping processing data in the second data set stored in the second receiving cache queue (figures 1-4; [0036]; [0053]; teaches when the queue size threshold is reached stop receiving data in that queue). 

Regarding claims 9 and 19, Peled, as modified by Matthews and Loh, further teaches and discloses wherein the method further comprises: determining an idle storage space in the second receiving cache queue exceeds a preset first threshold, and releasing a part or all of the idle storage space in the second receiving cache queue back into the memory of the physical machine (figures 1-4; [0036]; [0053]; teaches allocating unused space based on a queue size threshold). 

Regarding claims 10 and 20, Peled, as modified by Matthews and Loh, further teaches and discloses wherein the method further comprises: determining an idle storage space in the second sending cache queue exceeds a preset second threshold, and releasing a part or all of the idle storage space in the second sending cache queue back into the memory of the physical machine (figures 1-4; [0036]; [0053]; teaches allocating unused space based on a queue size threshold). 

Response to Arguments
Applicant's arguments filed June 10, 2022 have been fully considered but they are not persuasive. 
Consider claim 1, Applicant argues, on page 9 of the Remarks, that Shen and Loh do not disclose “wherein the idle storage space in the expanded first receiving cache queue is double the size of the idle storage space of the first receiving cache queue”. 
The Examiner respectfully disagrees with Applicant's argument because as recited in the above rejections, Shen, as modified by Loh and Matthews, still teaches and suggests wherein the idle storage space in the expanded first receiving cache queue is double the size of the idle storage space of the first receiving cache queue.
Loh is relied upon to teach and discloses a first cache and a second cache.  Loh teaches the first cache is logically combined with the second cache thus expanding the size of the first cache and increasing the idle space in the expanded first cache ([0010]; [0031]; [0033]).  Loh teaches and suggests increasing the size of the first, combined cache as necessitated and would further suggest to one of ordinary skill in the art that the expanded first cache could be increased double the size with regard to the available, idle space in the cache ([0047]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cache which comprises merging a first cache with a second cache based on the monitoring of parameter, and thus increasing the size of the first, combined cache which may be increased double in size with regard to the available, idle space in the cache as taught by Loh with the method as disclosed by Shen for the purpose of improving the effective utilization of the buffer memory and improve processor performance, as suggested by Loh.
	Therefore, based on the broadest reasonable interpretation, the combination of the Shen, Loh, and Matthews, and specifically Loh teaches wherein the idle storage space in the expanded first receiving cache queue is double the size of the idle storage space of the first receiving cache queue.
Applicants are reminded that claims subject to examination will be given their broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997).  As a matter of fact, the "examiner has the duty of police claim language by giving it the broadest reasonable interpretation." Springs Window Fashions LP v. Novo Industries, L.P., 65 USPQ2d 1862, 1830, (Fed. Cir. 2003).  Applicants are also reminded that claimed subject matter not the specification, is the measure of the invention. Disclosure contained in the specification cannot be read into the claims for the purpose of avoiding the prior art. In re Sporck, 55 CCPA 743, 386 F.2d, 155 USPQ 687 (1986).
In response to applicant's arguments, it is noted that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is also noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
For independent claims 5, 11, and 15, the Examiner respectfully disagrees with the Applicant's argument for at least the same reasons as disclosed above with respect to claim 1.
For dependent claims 2, 3, 6-10, 12, 13, and 16-20, the Examiner respectfully disagrees with the Applicant's argument for at least the same reasons as disclosed above with respect to claims 1, 5, 11, and 15, respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
August 23, 2022



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477